                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


JEFFREY KURT PEARCY,                                )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )     No. 1:19-cv-02199-STA-cgc
                                                    )
KENNY CHRISTOPHER, individually                     )
and in his official capacity as the SHERIFF         )
OF BENTON COUNTY, and COUNTY OF                     )
BENTON,                                             )
                                                    )
       Defendants.                                  )


        ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO DISMISS


       Before the Court is Defendants’ Partial Motion to Dismiss, which was filed on May 23,

2019. (ECF No. 23.) Plaintiff responded on July 8, 2019. (ECF No. 31.) For the reasons that

follow, Defendants’ Motion is GRANTED. Plaintiff’s official-capacity claim against Defendant

Christopher, punitive damages demand of Benton County, claims arising out of the Tennessee

Constitution, 42 U.S.C. § 1983 conspiracy claim, and Tennessee Governmental Tort Liability

claim are hereby DISMISSED.

                                      BACKGROUND

       On February 26, 2018, Plaintiff was arrested and housed in the Benton County Jail. (ECF

No. 6 at 3.) Plaintiff asserts that, on April 12, 2018, Circuit Court Judge C. Creed McGinley

executed an Agreed Order to Reinstate Bond, which authorized Plaintiff’s immediate release from

custody. (Id.) Notwithstanding the Agreed Order, Plaintiff was not released from the Benton

County Jail until April 19, 2018—seven days late.


                                               1
       His delayed release is the basis of Plaintiff’s claims. Plaintiff filed suit in this Court

pursuant to 42 U.S.C. § 1983, for Defendants’ alleged violations of Plaintiff’s Fourth and

Fourteenth Amendment rights. Plaintiff also suggests that Defendants violated Tennessee’s state

law and Constitution.

       In their Partial Motion to Dismiss, Defendants assert the following: (1) official capacity

claims against Defendant Christopher must be dismissed; (2) punitive damages are not recoverable

against Defendant Benton County; (3) claims arising out of alleged Tennessee constitutional

violations must be dismissed; (4) Plaintiff failed to state a colorable § 1983 conspiracy claim; and

(5) Defendants retain immunity as to the state law claims.

       In his Response, Plaintiff accepts dismissal as to all but one of Defendants’ assertions:

Plaintiff maintains that his official capacity claim against Defendant Christopher should survive.

(ECF No. 31.) That is the sole issue before the Court.

                                      LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). A complaint need not contain “detailed factual allegations,” but it must contain

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not “suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that



                                                 2
allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The plausibility standard “does not impose a

probability requirement at the pleading stage; it simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

                                             ANALYSIS

        Plaintiff filed suit against Defendant Christopher, in both his official and individual

capacities, and Defendant Benton County for violating Plaintiff’s civil rights. Defendants argue

that Defendant Christopher should only be subject to this claim in his individual capacity, as suing

him in his official capacity is the same as suing the County. Because the County is being sued for

the same, Defendants contend that an official-capacity claim is redundant.

        In opposition, Plaintiff argues that Defendant Christopher, as Benton County Sheriff,

breached his official duty to release Plaintiff from custody. (ECF No. 31.) This, according to

Plaintiff, should preclude the official-capacity claim’s dismissal.

        Plaintiff’s argument is misguided and largely irrelevant to the cause for dismissal.

“[O]fficial-capacity suits generally represent only another way of pleading an action against an

entity of which an officer is an agent.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (emphasis added).

“Official-capacity suits are, for all intents and purposes, treated as suits against the municipality .

. . .” Shorts v. Bartholomew, 255 F. App’x 46, 49 n.4 (6th Cir. 2007) (citing Hafer v. Melo, 502

U.S. 21, 25 (1991)); Foster v. Michigan, 573 F. App’x 377, 390 (6th Cir. 2014). Thus, where the

entity is named as a defendant, as it is here, an official-capacity claim is redundant. Foster, 573

F. App’x. at 390 (citing Faith Baptist Church v. Waterford Twp., 522 F. App’x. 322, 327 (6th

Cir.2013) (“Having sued . . . the entity for which [plaintiff] was an agent, the suit against [plaintiff]

in his official capacity was superfluous.”)); cf. Shorts, 255 F. App’x at 57-60 (6th Cir. 2007)



                                                   3
(allowing the plaintiff to proceed with his official-capacity claim—which the Court acknowledged

was actually against the County—because the plaintiff, in his “inartful pleadings” (Id. at 51), did

not assert the same claim against the County as he did against the official).

       Here, Plaintiff claims that both Defendant Christopher and Benton County violated his

constitutional rights by keeping Plaintiff incarcerated seven days too long. Because to maintain

such a claim against both the Sheriff in his official capacity and Benton County would be

redundant, Plaintiff’s official-capacity claim against Defendant Christopher is DISMISSED.

       IT IS SO ORDERED.


                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: August 26, 2019.




                                                 4
